UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7095



ARLIS ZARKIAI HICKS-BEY,

                                              Plaintiff - Appellant,

          versus

ELLIS WRIGHT, Warden; SERGEANT MAYES; T.
JARRELL, Officer; M. LEE, Officer; R. COLEMAN,
Officer; OFFICER HARRIS; ALL OF GREENSVILLE
CORRECTIONAL CENTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-1279-CV-2)


Submitted:   December 14, 1995            Decided:   January 11, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlis Zarkiai Hicks-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we affirm the district

court's order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2